Matter of Aquan T.-G. (2015 NY Slip Op 04494)





Matter of Aquan T.-G.


2015 NY Slip Op 04494


Decided on May 27, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 27, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
L. PRISCILLA HALL
JEFFREY A. COHEN
BETSY BARROS, JJ.


2013-10779
 (Docket No. D-1844-13)

[*1]In the Matter of Aquan T.-G. (Anonymous), appellant.


Martin & Colin, P.C., White Plains, N.Y. (Lisa F. Colin of counsel), for appellant.
Robert F. Meehan, County Attorney, White Plains, N.Y. (James Castro-Blanco and Linda M. Trentacoste of counsel), for respondent.

DECISION & ORDER
Appeal from an order of fact-finding and disposition of the Family Court, Westchester County (Nilda Morales-Horowitz, J.), entered October 16, 2013. The order, insofar as appealed from, upon adjudicating Aquan T.-G. a juvenile delinquent, placed him under the care and custody of the Westchester County Commissioner of Social Services for a period of 12 months, with the recommendation that he be placed at Children's Village, Dobbs Ferry, New York, from July 17, 2013, until June 30, 2014, with credit for time served from June 30, 2013.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
The only issue raised by the appellant concerns that portion of the order of fact-finding and disposition which placed him under the care and custody of the Westchester County Commissioner of Social Services for a period of 12 months, with the recommendation that he be placed at Children's Village, Dobbs Ferry, New York, from July 17, 2013, until June 30, 2014, with credit for time served from June 30, 2013. Since the period of placement has expired, the appeal must be dismissed as academic (see Matter of Zawyer C., 95 AD3d 1009; Matter of Gawen M., 90 AD3d 1051, 1052; Matter of Eric R., 78 AD3d 841; Matter of Ricardo Z., 75 AD3d 606, 607).
ENG, P.J., HALL, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court